                                                        Entered on Docket
                                                        May 19, 2021
                                                        EDWARD J. EMMONS, CLERK
                                                        U.S. BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF CALIFORNIA


 1   Thomas P. Kelly III, SBN 230699
     50 Old Courthouse Square, Suite 609
 2   Santa Rosa, California, 95404-4926              The following constitutes the order of the Court.
     Telephone : 707-545-8700                        Signed: May 19, 2021
 3   Facsimile : 707-542-3371
     Email : tomkelly@sonic.net
 4
     Attorney for Debtors
 5   Narsi Samii                                         ________________________________________
     Dounia Rofii Samii                                  Charles Novack
 6                                                       U.S. Bankruptcy Judge

 7
 8                               UNITED STATES BANKRUPTCY COURT
 9                 NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA DIVISION
10    In re:                                           Case Number :       21-10111
11    NARSI SAMII                                      Chapter 7
      DOUNIA ROFII SAMII
12                                                     ORDER ON DEBTORS’ MOTION TO
                               Debtors.                COMPEL ABANDONMENT BY CHAPTER
13                                                     7 TRUSTEE
      SSN : XXX-XX-1038
14    SSN : XXX-XX-4706
15                                                     Date:               May 19, 2021
                                                       Time:               11:00am
16                                                     Trustee:            Timothy W. Hoffman
                                                       Judge:              Hon. Charles Novak
17                                                     Court:              99 South E Street
                                                                           Santa Rosa, California
18                                                                         95404

19             The matter of the motion for an Order Compelling Abandonment of the Bankruptcy

20   Estate's interest by Debtors Narsi Samii and Dounia Rofii Samii in that real property owned by

21   Debtors commonly known as 4672 Lambert Court, Santa Rosa, California, 95403 bearing

22   Sonoma County Assessor’s Parcel Number 058-300-050-000 came on regularly before this

23   Court on May 19, 2021 at 11:00am. Thomas P. Kelly III appeared for the Debtors. Charles

24   Maher appeared for the Chapter 7 Trustee, Timothy Hoffman.

25             The Court, having considered the merits of the Motion, the pleadings on file, notice

26   having been give to all parties in interest, and the conditional opposition of the Chapter 7

27   Trustee, and good cause appearing:

28             IT IS HEREBY ORDERED:
               That real property owned by Debtors commonly known as 4672 Lambert Court, Santa
     Rosa, California,
     Case:  21-1011195403 bearing
                       Doc#       Sonoma
                            62 Filed:    County Assessor’s
                                       05/19/21   Entered:Parcel Number
                                                           05/19/21     058-300-050-000
                                                                    17:05:36   Page 1 ofis3
 1   hereby deemed abandoned by the Bankruptcy Estate and the Chapter 7 Trustee, Timothy
 2   Hoffman.
 3          Notwithstanding the abandonment of 4672 Lambert Circle, Santa Rosa, California, the
 4   bankruptcy estate retains ownership of claims in the bankruptcy case of Pacific Gas & Electric
 5   Company and the Fire Victim Trust related to 4672 Lambert Court, Santa Rosa, California.
 6                                      *** END OF ORDER ***
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Case: 21-10111      Doc# 62     Filed: 05/19/21    Entered: 05/19/21 17:05:36       Page 2 of 3
 1                                COURT SERVICE LIST
 2   None.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Case: 21-10111   Doc# 62   Filed: 05/19/21   Entered: 05/19/21 17:05:36   Page 3 of 3
